Exhibit 10.2

 

SEPARATION AND GENERAL RELEASE AGREEMENT

 

Caution: Read Carefully

This Is A Release Of All Claims

 

THIS SEPARATION AND GENERAL RELEASE AGREEMENT ("Agreement") is voluntarily
entered into as of the date(s) set forth below by and between the undersigned
individual employee, Christopher P. Shea, and Great Lakes Dredge & Dock
Corporation with and on behalf of its wholly owned subsidiary, Great Lakes
Environmental & Infrastructure Solutions, LLC (collectively, the “Company”).  

WHEREAS, Shea and the Company are parties to a certain Employment Agreement
dated November 2, 2015, as amended by the First Amendment to Employment
Agreement dated July 31, 2018, which is currently in effect to and including
November 2, 2019 (together referred to as the “Employment Agreement”), which is
incorporated by reference herein; and

WHEREAS, all or substantially all of the assets of Great Lakes Environmental &
Infrastructure Solutions, LLC have been acquired by GLEI Equity, LLC
(“Purchaser”);

WHEREAS, Shea maintains such acquisition constitutes a Change in Control as set
forth in Section 3.4 of the Employment Agreement, that he has suffered a
termination of employment other than for Cause by a material diminution of his
authority, duties, or responsibilities, and that he is entitled to certain
compensation and benefits as set forth in Section 3.4 of the Employment
Agreement;

WHEREAS, by its terms, as a condition for receipt of such compensation and
benefits Shea must execute and not revoke a separation agreement, as well as
abide by certain other continuing obligations as set forth in the Employment
Agreement, which by his acceptance and execution of this Agreement he hereby
affirms and accepts, as well as certain other obligations set out in this
Agreement;

WHEREAS, Shea and the Company have now reached mutual agreement on the
termination of Shea’s employment by his voluntary resignation from the Company
effective as of July 30, 2019 ("Separation Date") on the terms set forth herein,
which the parties agree is in full satisfaction of any and all rights,
obligations, payments, and other consideration, which may be due and owing to
Shea, if any, under the terms of the Employment Agreement and otherwise;

 

NOW, THEREFORE, in consideration of the mutual understandings, covenants, and
the release contained in this Agreement, the Company and Shea hereby voluntarily
agree as follows:

1.Definitions.  Specific terms used in this Agreement have the following
meanings: (a) words such as "I," "me," and "my" include both the undersigned,
Christopher P. Shea, and anyone who has or obtains any legal rights or claims
through me; and (b) "Company" means Great Lakes Dredge & Dock Corporation, all
of its past and present officers, directors, stockholders, employees, trustees,
parent corporations, subsidiaries (including without limitation

 

--------------------------------------------------------------------------------

 

Great Lakes Dredge & Dock Company, LLC and Great Lakes Environmental &
Infrastructure Solutions, LLC), agents, members, affiliates, insurers, any and
all employee benefit plans (and any fiduciary of such plans) sponsored by such
entities, and each such entity's subsidiaries, predecessors, successors (which,
for purposes of the release set forth in Paragraph 2, below, shall include
Purchaser and its parent corporations, subsidiaries, and affiliates), and
assigns, and all other entities, persons, firms, or corporations liable or who
might be claimed to be liable, none of whom admit any liability to me, but all
of whom expressly deny any such liability.

2.         My Claims.  The claims I am releasing ("My Claims") include all of my
rights to any relief of any kind from the Company (as defined in Paragraph 1
above), including without limitation all claims I have now, whether or not I now
know about the claims.  These claims, which I hereby release, include, but are
not limited to, the following:

 

(a) all claims relating to my employment with the Company, or the termination of
that employment, including, but not limited to, any claims arising under the
Fair Labor Standards Act; Title VII of the Civil Rights Act of 1964; the Civil
Rights Act of 1866; the Age Discrimination in Employment Act ("ADEA"); the Older
Worker Benefits Protection Act ("OWBPA"); the Employee Retirement Income
Security Act; the Family and Medical Leave Act ("FMLA") (to the extent that FMLA
claims may be released under governing law); the Americans with Disabilities
Act; the applicable state civil rights laws; and/or any other federal, state or
local law;

 

(b) all claims under any principle of common law or equity, including but not
limited to claims for alleged unpaid compensation or other monies; commissions;
any tort; breach of contract; and any other allegedly wrongful employment
practices; and

 

(c) all claims for any type of relief from the Company, including but not
limited to claims for damages, costs and attorney's fees.  

 

In addition to these claims being released, I acknowledge that I have not
suffered any physical or mental injuries arising out of my employment or the
termination or resignation of that employment.  If requested, I agree to sign an
agreement similar to this one on or about the date of final payment of the
consideration set forth in Paragraph 4, below.

 

I acknowledge that I may hereafter discover facts different from or in addition
to those now known or believed to be true related to the matters set forth in
this Agreement and agree that this Agreement shall remain in full force and
effect, notwithstanding the existence of any such different or additional facts.
In this connection, I expressly waive all rights afforded by any statute
including, but not limited to, Section 1542 of the California Civil Code which
limits the effect of a release with respect to unknown claims. I understand the
significance of my release of unknown claims and my waiver of statutory
protection against a release of unknown claims (such as under Section
1542).  Section 1542 of the California Civil Code reads as follows:

 

2

--------------------------------------------------------------------------------

 

“A general release does not extend to claims that the creditor or releasing
party does not know or suspect to exist in his or her favor at the time of
executing the release and that, if known by him or her, would have materially
affected his or her settlement with the debtor or released party.”

Notwithstanding the above-stated provisions of Section 1542 and for purposes of
implementing a full and complete release and discharge, I expressly acknowledge
that this Agreement is specifically intended to include in its effect, without
limitation, all claims which I have but do not or may not know or suspect to
exist in my favor at any time on or prior to the date of execution of this
Agreement, and that this Agreement extinguishes any and all such claim(s).

3.Exclusions From Release.  I understand that My Claims released under this
Agreement do not include any rights or claims that may arise after the Effective
Date of this Agreement (which is that date occurring on the eighth (8th) day
after I sign this Agreement, provided that I do not revoke this Agreement as
described below).   I understand I do not waive future claims. Also, I further
understand that nothing in this Agreement shall in any way adversely affect
whatever vested rights I may have to benefits under any retirement or other
employee benefit plan.  In addition, I acknowledge that this Agreement is not
intended to (a) prevent me from filing a charge or complaint including a
challenge to the validity of this Agreement, with the Equal Employment
Opportunity Commission ("EEOC"); (b) prevent me from participating in any
investigation or proceeding conducted by the EEOC; or (c) establish a condition
precedent or other barrier to exercising these rights.  While I have the right
to participate in an investigation, I understand that I am waiving my right to
any monetary recovery arising from any investigation or pursuit of claim on my
behalf.  I acknowledge that I have the right to file a charge alleging a
violation of the ADEA with any administrative agency and/or to challenge the
validity of the waiver and release of any claim I might have under the ADEA
without either: (a) repaying to the Company the amounts paid by it to me or on
my behalf under this Agreement; or (b) paying to the Company any other monetary
amounts (such as attorney's fees and/or damages).

 

4.Company's Agreement to Make Payments and Provide Consideration to Me.  In
exchange for my release and other promises made by me in this Agreement, the
Company agrees that it shall:

(a) pay to me in a lump sum an amount equivalent to 2.0 times my Base Salary, in
the gross amount of Seven Hundred Thirty-Five Thousand Four Hundred Twenty
Dollars and No Cents ($735,420.00) (less taxes and other required deductions and
withholdings);

(b) pay to me in a lump sum an additional amount equivalent to the average of my
annual bonus over the three (3) year period immediately preceding the Separation
Date, in the gross amount of One Hundred Forty-Three Thousand Six Hundred
Sixty-Six Dollars and Sixty-Seven Cents ($143,666.67) (less taxes and other
required deductions and withholdings);

 

3

--------------------------------------------------------------------------------

 

(c) pay to me in a lump sum an agreed portion of my annual target bonus in the
gross amount of Sixty-One Thousand Seven Hundred Seventy-Five Dollars and
Twenty-Eight Cents ($61,775.28) (less taxes and other required deductions and
withholdings);

(d) pay to me in a lump sum in the gross amount of Fifty Thousand Dollars
($50,000.00) which represents an amount equal to twenty-four (24) months of the
amount of premium the Company would have contributed toward the Company's group
medical and dental insurance had I not resigned pursuant to this Agreement,
which may be used by me for any purpose, at my discretion;

(e)  contribute to my Supplemental Savings Plan account (at the time
contributions customarily are made under the plan in accordance with its terms,
but in no event later than March 15 of the year following the Separation Date) a
payment equal to 1.0 times the average of my Supplemental Savings Plan benefit
earned over the three (3) year period immediately preceding the Separation Date
(less applicable withholdings);

(f) provide to me (and my spouse and eligible dependents, to the extent they
have been provided with coverage on the date immediately prior to the Separation
Date and otherwise continue to be eligible for coverage under the terms of the
applicable governing documents) the opportunity to elect continuation coverage
under COBRA in accordance with applicable law; however, if I (and my spouse and
eligible dependents) waive the right to continuation coverage under COBRA, the
Company will provide to me (and my spouse and eligible dependents, to the extent
they have been provided with coverage on the date immediately prior to the
Separation Date and otherwise continue to be eligible for coverage under the
terms of the applicable governing documents) access to the Company's group
medical and dental insurance for up to 24 months following the Separation Date;
provided, that (i) during this 24-month period, I will be responsible for paying
the full premium for any such coverage on an after-tax basis; (ii) after this
24-month period, I (and my spouse and eligible dependents, as applicable) will
be eligible for an additional eighteen (18) months of coverage under the
Company's group medical and dental insurance at my full cost on an after-tax
basis if I am not otherwise eligible for another employer-sponsored group
medical or dental plan; and (iii) notwithstanding any of the foregoing, the
Company may find alternate medical and dental plan coverage if, by law or other
restrictions outside the control of the Company, continued coverage under the
Company’s health plans is not permitted;  

(g) provide to me full vesting credit for any unvested time-based equity awards
that are outstanding as of the date of this Agreement; and

(h) grant to me an equity award with a grant date value of Three Hundred
Thousand Dollars and No Cents ($300,000.00) (or as close as possible thereto
depending on the type and terms of the award), with the number of units
calculated based on the closing share price on the Separation Date (or the
business day prior); provided that such equity award will be subject to vesting
requirements set forth in the applicable award agreement and the terms and
conditions of the Company’s 2017 Long-Term Incentive Plan.

 

4

--------------------------------------------------------------------------------

 

I understand that the payments and other consideration described above shall
commence no earlier than on the Company's regular payroll date occurring as soon
as practical after the later of (i) the Separation Date, (ii) the date I have
signed and returned the Agreement, or (iii) after the seven (7) day revocation
period described in Paragraph 12 expires, and the equity award described above
shall be granted no earlier than the later of (x) the Separation Date, (y) the
date I have signed and returned the Agreement, or (z) the date after expiration
of the seven (7) day revocation period described in Paragraph 12; provided,
however, that any payments or other consideration due hereunder (and after the
effective date of this release) that would have been payable or provided within
the first sixty (60) days following my Separation Date but that were not paid or
provided within that period shall be paid or provided on the sixty-fifth (65th)
day (or the next business day thereafter) following my Separation Date.  I
understand that, if I elect the additional eighteen months of group medical
and/or dental coverage under subsection (f)(ii), I will be under a continuing
obligation to immediately notify the Company if I become eligible for other
employer-sponsored group medical and/or dental coverage.  I understand that my
failure to do so will result in the Company's right to seek recoupment of any
claims paid on behalf of me, my spouse, or eligible dependents under the group
medical or dental coverage retroactive to the date on which I became eligible
for other employer-sponsored group medical or dental coverage.  I acknowledge
that the payments described above constitute full and fair consideration for the
release of My Claims, that the Company is not otherwise obligated to make these
payments to me in the absence of my execution and non-revocation of this
Agreement, and that they are in addition to any other sums to which I am
otherwise due.  This consideration is in full satisfaction of any rights and
benefits that I may otherwise be entitled to receive, if any, under any
applicable Great Lakes Dredge & Dock Company Severance Pay Plan and the
Employment Agreement, which in any event require the execution of a release in a
form satisfactory to the Company in exchange for any such benefits.  I also
acknowledge that I have received all other forms of compensation, of whatever
kind, that may be due to me by the Company, including, without limitation,
amounts earned by me prior to the Separation Date.  I understand that the
Company’s obligation to provide the consideration set forth above is conditioned
on my continued compliance with my contractual obligations to the Company,
including those set forth in Articles IV and V of the Employment Agreement, and
in this Agreement, and subject to any other conditions and requirements as
otherwise set forth in the Employment Agreement, including without limitation
those set forth in Sections 3.6 and 4.6 thereof.

5.Return of Company Property.  I hereby represent and warrant that I have
returned to the Company all of its property that was ever in my possession or
control.  This property includes, but is not limited to, financial and other
business records, personnel records, office and other keys, directories,
computer hardware and software, passwords, books, documents, memoranda, and all
other records, and copies of all such items.  

6.Termination of Relationship.  I acknowledge that my employment has been
separated by my voluntary resignation as of the date referenced in the
introductory paragraph to this Agreement.  I further agree not to apply for
future employment with the Company, or any of its affiliates or successors.  I
acknowledge that neither the Company nor its successors have any obligation,
contractual or otherwise, to rehire, reemploy, recall, or hire me as an employee
in the future.  I understand that this Agreement does not constitute an
admission of wrongdoing by any

 

5

--------------------------------------------------------------------------------

 

party.  I also understand and agree that all post-employment non-competition
and/or other covenants and obligations to the Company, including without
limitation those set forth in Articles IV and V of the Employment Agreement,
which I acknowledge and reaffirm with this Agreement, remain in full force and
effect for the period of time stated in the Employment Agreement and any other
written agreement between me and the Company, including without limitation this
Agreement, and as imposed by law.

7.Consultation with Attorney.  I acknowledge that the Company has advised me
that it is up to me as to whether I consult an attorney prior to signing this
Agreement, and that the Company has advised that I should do so.

8.Confidentiality; Non-Disparagement; Continued Assistance.  In further
consideration of the payments and benefits set forth above, I agree as follows:

(a)  Confidentiality:  I understand and agree that I have certain
confidentiality and other continuing obligations as set forth in the Employment
Agreement, including without limitation those set forth in Articles IV and V
thereof, and subject to the terms and conditions set forth therein.  All duties
and obligations set forth in the Employment Agreement shall be in addition to
those which exist under the applicable state trade secret act(s) and at common
law. However, nothing in this Agreement prohibits me from reporting possible
violations of federal, state, or local law or regulation to any governmental
agency or entity, including, but not limited to, the Department of Justice, the
Securities and Exchange Commission, the U.S. Congress, and any Agency Inspector
General, or making other disclosures (including but not limited to providing
documents or other information) that are protected under the whistleblower
provisions of federal law or regulation. I do not need the prior authorization
of the Company to make any such reports or disclosures, and I am not required to
notify the Company that I have made such reports or disclosures.  I am also not
limited in my right to receive an award for information provided to any
government agency.  As provided by federal law (18 U.S.C. §1833), I understand
that I will not be held criminally or civilly liable under any federal or state
trade secret law for my disclosure of a trade secret that is made by me: (a) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney, and solely for the purpose of reporting or
investigating a suspected violation of law; or (b) in a complaint or other
document filed by me in a lawsuit or other proceeding, on the condition that
such filing is made under seal.

(b)  Non-Disparagement:  I agree to refrain from making any disparaging or
defamatory comments to anyone (including, but not limited to, the Company's
customers) concerning the Company, its employees, agents, operations, or
plans.   I agree that any inquiries concerning the Company shall be directed to
the Human Resources Department of Company for response.  

(c) Continued Assistance:  In further protection of the interests of the
Company, I agree that, as to any matters currently pending, or which arise
relating to my employment with the Company, I will cooperate with the Company
and its attorneys in connection with any proceeding involving the Company before
a court, an administrative agency, governmental organization, or an arbitrator,
and any other matters or requirements otherwise set forth in Section 5.2 of the
Employment Agreement.  The Company and I have agreed that such

 

6

--------------------------------------------------------------------------------

 

cooperation and assistance will be provided for the 12-month period set out in
Section 5.2 of the Employment Agreement, and thereafter as necessary.

9.Violation of Agreement.  If any legal action or other proceeding is brought
for the enforcement of this Agreement, the non-breaching party shall be able to
recover from the breaching party its reasonable attorney's fees, court costs and
all expenses (including, without limitation, all such fees, costs and expenses
incident to appeals), incurred in that action or proceeding, in addition to any
other relief to which such party or parties may be entitled.  

10.Severability.  I understand, and it is my intent, that in the event this
Agreement is ever held to be invalid or unenforceable (in whole or in part) as
to any particular type of claim or charge or as to any particular circumstances,
it shall remain fully valid and enforceable as to all other claims, charges, and
circumstances.

11.Period to Consider Agreement and Expiration of Offer.  As required by the
ADEA and the OWBPA, I understand that I have twenty-one (21) calendar days from
the day that I receive this Agreement, not counting the day upon which I
received it, to consider whether I wish to sign it.  If I sign this Agreement
before the end of the twenty-one (21) calendar day period, it will be my
personal and voluntary decision to do so.  I also understand that if I fail to
deliver this Agreement to the Company within said period of time, it shall
expire and be deemed withdrawn by the Company.

12.Right to Revoke Agreement.  I understand that I may revoke this Agreement at
any time within seven (7) calendar days after I sign it, not counting the day
upon which I sign it. This Agreement will not become effective or enforceable
unless and until the seven (7) calendar day revocation period has expired
without my revoking it, i.e. on the eighth calendar day after I sign this
Agreement.  

13.Procedure to Accept or Revoke.  To accept this Agreement, I must deliver the
Agreement, after it has been signed and dated by me, to the Company, by hand or
by mail, and it must be received by the Company within the twenty-one (21)
calendar day period that I have to consider this Agreement.  To revoke my
acceptance, I must deliver a written, signed statement that I revoke my
acceptance to the Company by hand or by mail and any such notice of revocation
must be received by the Company within seven (7) calendar days after I signed
the Agreement.  All deliveries shall be made to the Company at the following
address, marked “Personal and Confidential”: Great Lakes Dredge & Dock Company,
LLC, 2122 York Road, Oak Brook, IL 60523, ATTN: Legal Department.  If I choose
to deliver my acceptance or revocation notice by mail, it must be: (a)
postmarked and received by the Company within the applicable period stated
above; (b) properly addressed to the Company at the address stated above; and
(c) sent by certified mail, return receipt requested.

 

14.My Representations.  I HAVE READ THIS AGREEMENT CAREFULLY, I HAVE HAD AN
ADEQUATE OPPORTUNITY TO CONSULT AN ATTORNEY, AND I UNDERSTAND ALL OF ITS TERMS.
IN AGREEING TO SIGN THIS AGREEMENT, I HAVE NOT RELIED ON ANY STATEMENTS OR
EXPLANATIONS MADE BY THE

 

7

--------------------------------------------------------------------------------

 

COMPANY, EXCEPT AS SPECIFICALLY SET FORTH IN THIS AGREEMENT.  I ALSO UNDERSTAND
AND AGREE THAT THIS AGREEMENT CONTAINS ALL OF THE AGREEMENTS BETWEEN THE COMPANY
AND ME RELATING TO THE MATTERS INCLUDED IN THIS AGREEMENT, EXCEPT AS TO ANY
ADDITIONAL NON-COMPETE AND CONFIDENTIALITY AGREEMENTS TO WHICH I AM ALSO A
PARTY.  I ALSO AGREE THAT THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, ALL OF WHICH, TAKEN TOGETHER, SHALL CONSTITUTE ONE AND THE SAME
AGREEMENT.

15.Code Section 409A. All payments and benefits to be made under this Agreement
are intended to be exempt from or to comply with Section 409A of the Internal
Revenue Code of 1986, as amended (“Code”).  To the extent that this Agreement
addresses equity-based awards, the timing and form of settlement of such awards
shall be governed by the applicable plan and award agreement. For purposes of
Code Section 409A, the right to receive a series of installment payments under
this Agreement shall be treated as a right to a series of separate
payments.  Further, for purposes of the limitations on nonqualified deferred
compensation under Code Section 409A, each payment of compensation under this
Agreement shall be treated as a separate payment.  In no event may the
Executive, directly or indirectly, designate the calendar year of a payment.

Severance benefits under this Agreement are intended to be exempt from Code
section 409A under the “separation pay exception,” to the maximum extent
applicable. Any payments hereunder that qualify for the “short-term deferral”
exception or another exception under Code Section 409A shall be paid under the
applicable exception.

16.Medicare Addendum.  I represent that (a) I am not enrolled in Medicare, and
(b) have not received any treatment from Medicare related to My Claims.

17.Governing Law; Consent to Jurisdiction; Waiver of Jury. This Agreement shall
be governed by and construed in accordance with the internal laws of the State
of Illinois, without regard to its conflict of law principles. For the purposes
of any suit, action, or other proceeding arising out of this Agreement or with
respect to the Employment Agreement referenced herein, the parties: (i) agree to
submit to the exclusive jurisdiction of the federal courts located in Cook
County, Illinois or state courts located in DuPage County, Illinois; (ii) waive
any objection to personal jurisdiction or venue in such jurisdiction, and agree
not to plead or claim forum non conveniens; and (iii) WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIMS AND CAUSES OF ACTION, AND AGREE TO HAVE ANY
MATTER HEARD AND DECIDED SOLELY BY THE COURT.




 

8

--------------------------------------------------------------------------------

 

Date:_____July 30, 2019___________________

/s/ Christopher P. Shea

 

Received and agreed to by Great Lakes Dredge & Dock Corporation on behalf of
itself and all other persons and entities released herein:

By: /s/ Mark S. Marinko

Date:_____July 31, 2019___________________

 

9